                                   1

                                   2

                                   3

                                   4                                 UNITED STATES DISTRICT COURT

                                   5                              NORTHERN DISTRICT OF CALIFORNIA

                                   6                                          SAN JOSE DIVISION

                                   7
                                            IN RE APPLICATION OF MING YANG,                 Case No.19-mc-80191-VKD
                                   8        PETITIONER, FOR AN ORDER
                                   9        PURSUANT TO 28 U.S.C. § 1782 TO
                                            TAKE DISCOVERY FOR USE IN                       ORDER GRANTING EX PARTE
                                  10        FOREIGN PROCEEDINGS, PURSUANT                   APPLICATION FOR DISCOVERY
                                            TO THE FEDERAL RULES OF CIVIL                   PURSUANT TO 28 U.S.C. § 1782
                                  11        PROCEDURE, OF RESPONDENT LEO                    Re: Dkt. No. 1
                                            GU, AS TRUSTEE OF THE GU FAMILY
                                  12
Northern District of California




                                            TRUST
 United States District Court




                                  13

                                  14           Applicant Ming Yang has filed an ex parte application for an order pursuant to 28 U.S.C.
                                  15   § 1782 authorizing service of a subpoena for discovery of documents and deposition testimony
                                  16   from Leo Gu as Trustee of the Gu Family Trust (“Gu Trust”) for use in a proceeding before the
                                  17   Eastern Caribbean Supreme Court of the British Virgin Islands (“BVI Court”). Dkt. No. 1.
                                  18           For the reasons stated below, the Court grants the application.
                                  19
                                       I.      BACKGROUND
                                  20           According to the application, in 1997, brothers Ming Yang and Eric Yang formed a
                                  21   company now called Tutor Group Holding, Inc. (“TGH”). Dkt. No. 1 ¶ 10. In 2012, Ming and
                                  22   Eric Yang formed another company with a third brother, James Yang, called MEJ Investment Ltd.
                                  23   (“MEJ”) in the British Virgin Islands. Id. ¶ 13. Thereafter, Ming and Eric Yang transferred their
                                  24   ownership shares in TGH to MEJ. Id.
                                  25           In 2017, Ming Yang’s relationship with his brothers deteriorated. Id. ¶ 17. He says that
                                  26   his brothers caused him to be removed as director of TGH, stopped consulting him on important
                                  27   business decisions, caused MEJ to sell a substantial amount of its shares in TGH without
                                  28   consulting him, and caused MEJ to approve the acquisition of a substantial interest in TGH by an
                                   1   insurance company called Ping An. Id. In addition, Ming Yang says that Eric Yang, with the

                                   2   assistance of TGH’s counsel Rocky Lee, began a “campaign of false, negative statements” about

                                   3   him relating to the procurement of a contract with a private jet service called VistaJet. Id. ¶ 18.

                                   4           On July 4, 2019, Ming Yang sued his brothers, the wife of one of his brothers, and MEJ in

                                   5   the BVI Court in the matter Yang v. Yang et al., Case No. VIHCOM2019/0093. Ming Yang filed

                                   6   an amended statement of claim on July 24, 2019. Dkt. No. 1, Ex. A. Mr. Yang seeks permission

                                   7   to serve a subpoena for documents on Leo Gu as trustee of the Gu Trust, which is a current

                                   8   shareholder of TGH. Dkt. No. 7. Mr. Yang says that the Gu Trust is located within this district in

                                   9   Monte Sereno, California. Dkt. No. 2 at 4. The Gu Trust is not a party to the proceeding before

                                  10   the BVI Court. However, Mr. Yang says the Gu Trust has documents that are relevant to matters

                                  11   in dispute in that proceeding, and it seeks discovery of those documents for use in that proceeding.

                                  12   Id. at 3.
Northern District of California
 United States District Court




                                  13   II.     LEGAL STANDARD
                                  14           Pursuant to 28 U.S.C. § 1782, a district court may order the production of documents or

                                  15   testimony for use in a foreign legal proceeding, unless the disclosure would violate a legal

                                  16   privilege. 28 U.S.C. § 1782(a); Intel Corp. v. Advanced Micro Devices, Inc., 542 U.S. 241, 246–

                                  17   47 (2004). The statute may be invoked where: (1) the discovery is sought from a person residing

                                  18   in the district of the court to which the application is made; (2) the discovery is for use in a

                                  19   proceeding before a foreign tribunal; and (3) the applicant is a foreign or international tribunal or

                                  20   an “interested person.” Intel, 542 U.S. at 246.

                                  21           A district court is not required to grant an application that meets the statutory criteria, but

                                  22   instead retains discretion to determine what discovery, if any, should be permitted. Id. at 264. In

                                  23   exercising that discretion, the court considers several factors:

                                  24               (1) whether “the person from whom discovery is sought is a participant in

                                  25                  the foreign proceeding”;

                                  26               (2) “the nature of the foreign tribunal, the character of the proceedings

                                  27                  underway abroad, and the receptivity of the foreign government or the

                                  28                  court or agency abroad to U.S. federal-court judicial assistance”;
                                                                                           2
                                   1                 (3) whether the discovery request “conceals an attempt to circumvent

                                   2                    foreign proof-gathering restrictions or other policies of a foreign country

                                   3                    or the United States”; and

                                   4                 (4) whether the discovery requested is “unduly intrusive or burdensome.”

                                   5   Id. at 264–65.

                                   6          A district court’s discretion is guided by the twin aims of § 1782: providing efficient

                                   7   assistance to participants in international litigation, and encouraging foreign countries by example

                                   8   to provide similar assistance to our courts. Schmitz v. Bernstein Liebhard & Lifshitz LLP, 376

                                   9   F.3d 79, 84 (2d Cir. 2004). The party seeking discovery need not establish that the information

                                  10   sought would be discoverable under the governing law in the foreign proceeding or that United

                                  11   States law would allow discovery in an analogous domestic proceeding. See Intel, 542 U.S. at

                                  12   247, 261–63.
Northern District of California
 United States District Court




                                  13          Applications brought pursuant to 28 U.S.C. § 1782 typically are considered on an ex parte

                                  14   basis, since “‘parties will be given adequate notice of any discovery taken pursuant to the request

                                  15   and will then have the opportunity to move to quash the discovery or to participate in it.’” IPCom

                                  16   GmbH & Co. KG v. Apple, Inc., 61 F. Supp. 3d 919, 922 (N.D. Cal. 2014) (quoting In re Republic

                                  17   of Ecuador, No. C-10-80225 MISC CRB (EMC), 2010 WL 3702427, at *2 (N.D. Cal. Sept. 15,

                                  18   2010)). “Consequently, orders granting § 1782 applications typically only provide that discovery

                                  19   is ‘authorized,’ and thus the opposing party may still raise objections and exercise its due process

                                  20   rights by challenging the discovery after it is issued via a motion to quash, which mitigates

                                  21   concerns regarding any unfairness of granting the application ex parte.” In re: Ex Parte

                                  22   Application Varian Med. Sys. Int’l AG, Applicant, No. 16-mc-80048-MEJ, 2016 WL 1161568, at

                                  23   *2 (N.D. Cal. Mar. 24, 2016).

                                  24          Unless the district court orders otherwise, the discovery authorized by the court must be

                                  25   obtained in accordance with the Federal Rules of Civil Procedure. 28 U.S.C. § 1782(a); In re

                                  26   Letters Rogatory from Tokyo Dist. Prosecutor’s Office, Tokyo, Japan, 16 F.3d 1016, 1020 (9th

                                  27   Cir. 1994).

                                  28
                                                                                          3
                                       III.       DISCUSSION
                                   1
                                                  A.     Statutory Requirements
                                   2
                                                  Mr. Yang’s application satisfies the statutory requirements of 28 U.S.C. § 1782(a). First,
                                   3
                                       the subpoena seeks discovery from the Gu Trust, who is alleged to be located in Monte Sereno,
                                   4
                                       California, within the Northern District of California. Second, Mr. Yang requests this discovery
                                   5
                                       for use in a pending proceeding before the BVI Court, a foreign tribunal. Third, as the
                                   6
                                       complaining party in the BVI Court, Mr. Yang is an interested person within the meaning of the
                                   7
                                       statute.
                                   8
                                                  B.     Intel Factors
                                   9
                                                  Even if the Court has the authority to grant Mr. Yang’s § 1782 application, that does not
                                  10
                                       mean the Court is required to do so. Intel, 542 U.S. at 247. In determining whether judicial
                                  11
                                       assistance under § 1782 is appropriate, the Court must consider the additional Intel factors.
                                  12
Northern District of California
 United States District Court




                                                         1.      Participation of Target in the Foreign Proceeding
                                  13
                                                  Although this factor addresses whether the person from whom discovery is sought is a
                                  14
                                       party to the foreign proceeding, “the key issue is whether the material is obtainable through the
                                  15
                                       foreign proceeding.” In re Varian Med. Sys., 2016 WL 1161568, at *3 (internal quotations and
                                  16
                                       citation omitted).
                                  17
                                                  According to the application, the Gu Trust is not a party to the BVI Court proceeding, and
                                  18
                                       the discovery sought by subpoena is located outside the jurisdiction of the foreign tribunal. Dkt.
                                  19
                                       No. 2 at 4. In these circumstances, the need for assistance pursuant to § 1782(a) is greater than it
                                  20
                                       would be in circumstances where the foreign tribunal may order parties appearing before it or third
                                  21
                                       parties within its jurisdiction to produce evidence. Intel, 542 U.S. at 264. The Court finds that
                                  22
                                       this factor weighs in favor of authorizing service of the subpoena.
                                  23
                                                         2.      Receptivity of Foreign Tribunal to U.S. Judicial Assistance
                                  24
                                                  Under this factor, the Court considers “the nature of the foreign tribunal, the character of
                                  25
                                       the proceedings underway abroad, and the receptivity of the foreign government or the court or
                                  26
                                       agency abroad to U.S. federal-court judicial assistance.” Intel, 542 U.S. at 264. “This factor
                                  27
                                       focuses on whether the foreign tribunal is willing to consider the information sought.” In re
                                  28
                                                                                            4
                                   1   Varian Med. Sys., 2016 WL 1161568, at *4. “‘[I]f there is reliable evidence that the foreign

                                   2   tribunal would not make any use of the requested material, it may be irresponsible for the district

                                   3   court to order discovery, especially where it involves substantial costs to the parties involved.’”

                                   4   Id. (quoting In re Babcock Borsig AG, 583 F. Supp. 2d 233, 241 (D. Mass. 2008)). Courts have

                                   5   denied requests for discovery where the foreign tribunal or government expressly says it does not

                                   6   want the U.S. federal court’s assistance under § 1782. See, e.g., Schmitz, 376 F.3d at 84–85

                                   7   (affirming the denial of discovery where the German government expressly objected to the

                                   8   information sought due to concerns that it would jeopardize an ongoing German criminal

                                   9   investigation, as well as German sovereign rights); In re Ex Parte Application of Qualcomm Inc.,

                                  10   162 F. Supp. 3d 1029, 1040–41 (N.D. Cal. 2016) (concluding that this Intel factor weighed

                                  11   heavily against discovery where the Korean Fair Trade Commission filed an amicus brief stating

                                  12   that it had no need or use for the requested discovery).
Northern District of California
 United States District Court




                                  13          Here, Mr. Yang relies on the declaration of Reisa Singh, Mr. Yang’s counsel in the

                                  14   proceeding before the BVI Court, who represents that the BVI Court typically will not compel the

                                  15   production of evidence from non-parties and, in any event, does not have jurisdiction to compel

                                  16   discovery of non-party Gu Trust. Dkt. No. 3 ¶¶ 7-8. However, Ms. Singh attests that there are no

                                  17   procedural or evidentiary rules that would prevent the BVI Court from admitting in evidence

                                  18   documents obtained from outside its jurisdiction. Id. ¶¶ 9-11. In the absence of evidence to the

                                  19   contrary, the Court concludes that this factor weighs in favor of authorizing service of the

                                  20   subpoena.

                                  21                  3.      Circumvention of Proof-Gathering Restrictions
                                  22          Under this factor, the Court considers whether Mr. Yang’s request for discovery “conceals

                                  23   an attempt to circumvent foreign proof-gathering restrictions or other policies of a foreign country

                                  24   or the United States.” Intel, 542 U.S. at 265. “‘A perception that an applicant has side-stepped

                                  25   less-than-favorable discovery rules by resorting immediately to § 1782 can be a factor in a court’s

                                  26   analysis.’” In re Varian Med. Sys., 2014 WL 1161568, at *5 (quoting In re Cathode Ray Tube

                                  27   (CRT) Antitrust Litig., No. C-07-5944-SC, 2013 WL 183944, at *3 (N.D. Cal. Jan. 17, 2013)).

                                  28   Courts have found that this factor weighs in favor of discovery where there is “nothing to suggest
                                                                                         5
                                   1   that [the applicant] is attempting to circumvent foreign proof-gathering restrictions.” In re

                                   2   Google, Inc., No. 14-mc-80333-DMR, 2014 WL 7146994, at *3 (N.D. Cal. Dec. 15, 2014); see

                                   3   also In re Eurasian Natural Resources Corp. Ltd., No. 18-mc-80041-LB, 2018 WL 1557167, at

                                   4   *3 (N.D. Cal. Mar. 30, 2018) (finding that the third Intel factor weighed in favor of discovery

                                   5   where there was “no evidence” of an attempt to circumvent foreign proof-gathering restrictions or

                                   6   policies).

                                   7           Here, Ms. Singh attests that she is aware of no restrictions or policies of the BVI Court that

                                   8   would limit the gathering of the evidence Mr. Yang seeks here. Dkt. No. 3 ¶¶ 9-11. In the

                                   9   absence of contrary information regarding the procedures acceptable to the BVI Court, the Court

                                  10   concludes that this factor also weighs in favor of authorizing service of the subpoena.

                                  11                   4.     Unduly Burdensome or Intrusive Discovery
                                  12           Under this factor, the Court considers whether the discovery is sought is “unduly intrusive
Northern District of California
 United States District Court




                                  13   or burdensome.” Intel, 542 U.S. at 265.

                                  14           Mr. Yang seeks documents from the Gu Trust that are responsive to nine document

                                  15   requests falling into the following categories:

                                  16                1. Documents regarding Ping An’s investment in TGH;

                                  17                2. Documents relating to TGH’s Series D financing;

                                  18                3. Documents relating to the transfer of TGH shares held by MEJ;

                                  19                4. Documents regarding the termination of Mr. Yang’s employment and board

                                  20                   position at TGH, and related legal action or threat of legal action; and

                                  21                5. Documents regarding a contractual relationship between TGH and VistaJet.

                                  22   See Dkt. No. 1, Ex. 1. The document requests in the proposed subpoena appear to be directed to

                                  23   discovery of matters relating to the pending BVI Court proceeding, and do not appear to be unduly

                                  24   burdensome or intrusive. However, the Court notes that some of the requests concern actual or

                                  25   threatened legal action and may therefore implicate privileged communications. See id.

                                  26   (Document Requests Nos. 7, 8). As the Gu Trust will have the opportunity to object to particular

                                  27   requests following service of the subpoena, including the opportunity to object to the disclosure of

                                  28   privileged communications, the Court concludes that this factor weighs in favor of authorizing
                                                                                          6
                                   1   service of the subpoena.

                                   2   IV.    CONCLUSION
                                   3          Mr. Yang’s application meets the statutory criteria for an order authorizing service of the

                                   4   proposed subpoena. In addition, the factors that inform the Court’s exercise of its discretion under

                                   5   Intel also favor authorizing service of the subpoena.

                                   6          Accordingly, the Court authorizes service of a subpoena that includes the proposed

                                   7   documents requests on Leo Gu as trustee for the Gu Trust. This order does not foreclose the Gu

                                   8   Trust from moving to quash or to modify the subpoena, or moving for a protective order. At the

                                   9   time of service of the subpoena, Mr. Yang must also serve a copy of this order on the Gu Trust.

                                  10          IT IS SO ORDERED.

                                  11   Dated: August 19, 2019

                                  12
Northern District of California
 United States District Court




                                  13
                                                                                                   VIRGINIA K. DEMARCHI
                                  14                                                               United States Magistrate Judge
                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                        7
